Citation Nr: 0122805	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1951 to January 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.

At a hearing in August 1997, the veteran maintained that his 
service-connected neurofibromatosis had spread to his lungs.  
In February 1998, the Board remanded the veteran's claims for 
increased ratings for basal cell carcinoma and for 
neurofibromatosis to the RO for further development.  In 
January 2000, he died before these claims were adjudicated.  
The veteran's claims did not survive him as held by the 
United States Court of Appeals for Veterans Claims in 
Landicho v. Brown, 7 Vet. App. 42 (1994).  In February 2000, 
the appellant submitted a claim for service connection for 
the cause of the veteran's death.  This latter claim 
constitutes an informal claim for any accrued benefits.  38 
C.F.R. § 3.152 (b) (2000).  In June 2000, the RO denied 
entitlement to an evaluation in excess of 50 percent for 
neurofibromatosis, and increased the evaluation for basal 
cell carcinoma to 30 percent, on an accrued basis.  The 
appellant has not expressed disagreement with these 
decisions, and the Board does not have jurisdiction over 
therm.  38 C.F.R. § 20.200 (2000).


REMAND

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A review of the record shows that the veteran died in January 
2000 at his home in Clayton, New York.  The cause of death 
listed on the death certificate was lung cancer, which had 
its onset approximately two and one-half years prior to 
death.  It appears that not all medical records of the 
veteran's treatment for lung cancer are in the claims folder, 
and additional records should be obtained.

The appellant contends in part that the veteran's death was 
the result of radiation exposure in service.  Lung cancer is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(2) (2000).  The 
Defense Threat Reduction Agency has determined that he 
participated in Operation Tumbler-Snapper and has determined 
that he had radiation exposure as the result of his 
participation in this operation.

An opinion was obtained in accordance with 38 C.F.R. 
§ 3.311(c), from the Under Secretary for Health through the 
Director of VA's Compensation and Pension Service.  That 
opinion was to the effect that it was unlikely that the 
veteran's lung cancer was related to radiation exposure in 
service.  However, VA has proposed to 
Include lung cancer as one of the diseases subject to 
presumptive service connection under 38 C.F.R. § 3.309(d).  
66 Fed. Reg. 41,483-41,485 (Aug. 8, 2001) (to be codified at 
38 C.F.R. § 3.309(d)).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c) (West Supp. 2001), 
request that the appellant supply the 
names and addresses of all facilities 
that have treated the veteran for cancer 
of the lung since 1997.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C. 
§ 5103A(b)(2)).

2.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by an appropriate specialist in order to 
obtain opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's lung 
cancer is proximately due to or the 
result of the service-connected 
neurofibromatosis or basal cell 
carcinoma (or any other service-
connected disability); 

b.  Whether it is at least as likely 
as not that the veteran's service-
connected neurofibromatosis or basal 
cell carcinoma (or any other 
service-connected disability) caused 
or increased the veteran's lung 
cancer.

3.  In view of the proposed change in VA 
regulations, and in order to consider any 
additional evidence obtained as the 
result of the above development, the RO 
should request a new opinion in 
accordance with 38 C.F.R. § 3.311(c).

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
appellant's claims for service connection 
for the cause of the veteran's death, and 
for accrued benefits.

5.  If action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be sent to 
her and her representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




